Mugglin, J. Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered November 25, 2005, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to extend the placement of respondent’s child.
Family Court’s previous order of derivative neglect of respondent’s child was affirmed by this Court (Matter of Evelyn B., 30 AD3d 913 [2006]). Respondent’s current appeal is from Family Court’s subsequent order extending the foster care placement of the child. As that order expired May 10, 2006, this appeal is moot (see Matter of Jolyssa EE., 28 AD3d 824, 825 [2006]; Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of Marcel S., 15 AD3d 808, 809 [2005]).
Peters, J.E, Spain, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.